21-30107-hcm Doc#40 Filed 04/09/21 Entered 04/09/21 17:14:17 Main Document Pg 1 of 6




                             UNITED STATES BANKRUPTCY COURT
                                WESTERN DISTRICT OF TEXAS
                                     EL PASO DIVISION

   IN RE:                                             §
                                                      §            CASE NO. 21-30107-hcm
   PDG Prestige, Inc.,                                §                (Chapter 11)
                 Debtor                               §


   OBJECTION TO MOTION OF DEBTOR TO (I) ENTER INTO DEBTOR POSSESSION
    CREDIT AGREEMENT, (II) GRANT PRIMING LIENS UNDER CODE SEC. 364(d),
                   AND (III) PROVIDE RELATED RELIEF

   TO THE HONORABLE H. CHRISTOPHER MOTT, U. S. BANKRUPTCY JUDGE:

           COMES NOW City Bank, a secured creditor and a party in interest in this case, and files this

   Objection to Debtor’s Motion of Debtor to (I) Enter Into Debtor Possession (sic.) Credit Agreement,

   (II) Grant Priming Liens under Code Sec. 364(d), and (III) Provide Related Relief (“DIP Motion”),

   and respectfully states as follows.

                                          I. Summary of Objection

           1.      PDG, Inc., an affiliate of the Debtor, is indebted to City Bank in the principal amount

   of $2,600,000.00, plus accrued interest, fees, pre-petition attorneys’ fees, and post-petition attorneys’

   fees. The loan to City Bank is secured by a first lien deed of trust against two tracts of real property

   commonly known as and located at 510 S. Telshor Boulevard, Las Cruces, New Mexico (the “Real

   Property”). Debtor seeks to acquire Debtor-In-Possession financing from Legalist DIP GP, LLC

   (“DIP Lender”) and to provide DIP Lender priming liens secured by the Real Property. The loan

   amount is $4,700,000.00 (the “DIP Loan”)

           2.      While the DIP Motion states it will pay City Bank in full on the first advance, the DIP

   Loan documents, which were attached to the Motion as Exhibit PDG001, do not recognize City Bank

   as a lien holder against the Real Property and do not provide that City Bank is a Permitted Senior

   CITY BANK’S OBJECTION TO DIP MOTION                                                           PAGE 1 OF 6
21-30107-hcm Doc#40 Filed 04/09/21 Entered 04/09/21 17:14:17 Main Document Pg 2 of 6




   Lien holder against the Real Property. The terms of the DIP Loan documents provide for immediate

   fees to the DIP Lender, and the Motion seeks to have even these fees to acquire senior liens against

   the Real Property. Further, nothing in the DIP Motion or the DIP Loan documents require the payoff

   of City Bank prior to making any advances. Because nothing forces City Bank to be paid in full prior

   to any fees or advances are incurred under the DIP Loan, City Bank objects to the DIP Motion.

           3.      Debtor fails to show that the requested financing under the DIP Motion is reasonable

   in terms or amount, Debtor has not been able to acquire alternative financing from a more favorable

   lender, and that City Bank will be adequately protected until it is paid in full. City Bank certainly has

   no problems with it being paid in full on its claim; however, as currently stands, City Bank is at risk

   that it is not paid off prior to advances that prime its lien. City Bank, therefore, requests that to the

   extent Debtor’s DIP Motion is granted by this Court, the Court require the first advance under the

   DIP Loan to be made to pay off City Bank in full, and no fees or simultaneous advances under the

   DIP Loan will prime City Bank’s deed of trust lien.

                                            II. Claim of City Bank

           4.      In July of 2018, PDG, Inc. acquired the Real Property located in Las Cruces, New

   Mexico. To finance the acquisition of the Real Property, PDG, Inc. executed Promissory Note No.

   ***5289 in the original principal amount of $2,600,000.00 (the “Note”) payable to the order of West

   Texas State Bank. The Note called for monthly payments of interest, and as the Real Property was

   sold payments of outstanding principal. The Note matured and became fully due and payable on

   January 13, 2020.

           5.      To secure repayment of the Note, PDG, Inc. granted West Texas State Bank a Deed of

   Trust lien against the Real Property (“Deed of Trust,” and together with the Note, the “Loan




   CITY BANK’S OBJECTION TO DIP MOTION                                                           PAGE 2 OF 6
21-30107-hcm Doc#40 Filed 04/09/21 Entered 04/09/21 17:14:17 Main Document Pg 3 of 6




   Documents”). The Deed of Trust was properly recorded in the County Clerk’s Records of Doña Ana

   County, New Mexico on July 13, 2018 under instrument number 1816732.

          6.       City Bank acquired and merged with West Texas State Bank on November 12, 2019.

   City Bank as the successor in the merger is the legal owner and holder of the Loan Documents, and is

   entitled to enforce same.

          7.       On January 13, 2020, the Note matured and remained unpaid. In April of 2020, to

   give PDG, Inc. more time to resolve the matured Note, City Bank renewed and extended the Note

   and Deed of Trust lien until October 13, 2020. On October 13, 2020, the Note matured again and

   PDG, Inc. did not pay off the Note in full.

                                         III. Argument and Authorities

          8.       Section 364 of the Bankruptcy Code authorizes a debtor in possession to obtain credit.

   11 U.S.C. § 364. Section 364(d)(1) addresses credit to be secured by a senior priming lien. Section

   364(d)(1) states:

          The court, after notice and a hearing, may authorize the obtaining of credit or the
          incurring of debt secured by a senior or equal lien on property of the estate that is
          subject to a lien only if –

          (A)      The trustee is unable to obtain such credit otherwise; and

          (B)      There is adequate protection of the interest of the holder of the lien on the
                property of the estate on which such senior or equal lien is proposed to be
                granted.

   11 U.S.C. § 364(d)(1) (emphasis added). Granting post-petition financing on a priming basis

   is extraordinary and is allowed only as a last resort. In re DB Capital Holdings, LLC, 454

   B.R. 804, 822 (Bankr. D. Colo. 2011).

          9.       First, Debtor must show that it cannot obtain such credit otherwise than the

   proposed DIP Loan. Debtor does not provide any basis other than the conclusory statement it


   CITY BANK’S OBJECTION TO DIP MOTION                                                        PAGE 3 OF 6
21-30107-hcm Doc#40 Filed 04/09/21 Entered 04/09/21 17:14:17 Main Document Pg 4 of 6




   cannot obtain financing on any other basis besides priming everyone’s liens. If the DIP Loan

   is to take out City Bank, then priming its lien is not necessary. Nonetheless, the proposed

   order submitted with the DIP Motion primes even City Bank’s lien. Again, City Bank notes

   that the DIP Loan documents do not even recognize City Bank as a lien holder. To satisfy

   § 364(d)(1), Debtor must show that it could not find more favorable lending terms.

          10.     Second, Debtor cannot show how City Bank will be adequately protected until

   it is paid in full. While the DIP Motion states it will pay City Bank in full with the first

   advance, DIP Lender is immediately entitled to fees and other charges before making any

   advances which would prime City Bank. Further, there is nothing in the DIP Motion or

   proposed order which would prevent the DIP Lender from making other advances before

   advancing sufficient funds to pay off City Bank in full. Without the guaranty that City Bank

   will be paid in full and no fees or other advances will prime its lien, City Bank is not

   adequately protected.

          11.     The DIP Loan is for $4,700,000.00. Debtor’s schedules provide that the Real

   Property is worth $4,700,000.00. City Bank’s debt secured by the Real Property is

   approximately $2,750,000.00. Debtor has not provided any evidence that the Real Property is

   actually worth $4,700,000, but states that it needs the DIP Loan to improve the value of the

   Real Property. Even assuming for argument’s sake that the value of the Real Property in its

   current condition without needed improvements is $4,700,000, between City Bank’s debt and

   the DIP Loan, the Real Property is have against it more than $7 million in claims. Quickly,

   City Bank gets pushed to the back of the bus if it is not paid off immediately. For this reason,

   the only way that City Bank can be considered adequately protected is by an Order directing




   CITY BANK’S OBJECTION TO DIP MOTION                                                          PAGE 4 OF 6
21-30107-hcm Doc#40 Filed 04/09/21 Entered 04/09/21 17:14:17 Main Document Pg 5 of 6




   that City Bank be paid in full and that, until such time as it is paid in full, no fees or other

   advances will prime its first lien deed of trust.

           WHEREFORE, City Bank moves this Court to either deny the DIP Motion or enter

   an Order granting the DIP Motion, but providing City Bank with adequate protection by

   paying it in full and not priming its deed of trust lien.

                                                   Respectfully Submitted,

                                                   By: /s/ Brad W. Odell
                                                           Brad W. Odell, SBN: 24065839

                                                   MULLIN HOARD & BROWN, LLP
                                                   Brad W. Odell, SBN: 24065839
                                                   P. O. Box 2585
                                                   Lubbock, Texas 79408-2585
                                                   Tel: (806) 765-7491
                                                   Fax: (806) 765-0553
                                                   bodell@mhba.com
                                                   Attorneys for City Bank

                                     CERTIFICATE OF SERVICE

          The undersigned hereby certifies that on the 9th day of April, 2021, a copy of City Bank’s
   Objection was served upon the following parties listed below by the Court’s ECF notification system
   and/or U.S. Mail:

           1.      PDG Prestige, Inc.
                   780 N. Resler Drive, Suite B
                   El Paso, TX 79912
                   Debtor

           2.      Jeff Carruth
                   WEYCER KAPLAN PULASKI & ZUBER, P.C.
                   3030 Matlock Rd., Ste 201
                   Arlington, TX 76015
                   Attorney for Debtor

           3.      United States Trustee
                   P.O. Box 1539
                   San Antonio, TX 78295
                   U.S. Trustee


   CITY BANK’S OBJECTION TO DIP MOTION                                                          PAGE 5 OF 6
21-30107-hcm Doc#40 Filed 04/09/21 Entered 04/09/21 17:14:17 Main Document Pg 6 of 6




          4.      City Bank
                  Attn: Morris Wilcox
                  5219 City Bank Parkway
                  Lubbock, Texas 79407
                  Creditor

          5.      To all other parties requesting
                  ECF notification.


                                                    /s/ Brad W. Odell
                                                    Brad W. Odell




   CITY BANK’S OBJECTION TO DIP MOTION                                  PAGE 6 OF 6
